THOMAS, J.
(1) The record presents only one question, and this arises out of the action of the court in overruling- the objection and exception of the defendant to the testimony of the state’s witness John Bailey as to a statement made to Avitness and others by deceased after the latter received the fatal knife Avound at defendant’s hands', AAffiich statement was as follows: “Boys, see Iioav bad he has cut me.” It appears that the difficulty commenced in a room at a livery stable where the deceased and the defendant and the witness and others were at the time; that ■ during the quarrel in there between deceased and defendant the former thmv a vaseline bottle at defendant, Avhereupon defendant immediately drew his knife, and that as he did so, and before the cutting was done, the Avitness and the others present, except defendant and deceased, ran out of the room, leaving the tAVO' inside; that a Avhile thereafter (about a minute, so another AAdtness testifies) the defendant came running out of the door, being followed by deceased, Avho upon reaching Avitness and the others at the (loor said: “Boys, see how bad he (meaning- defendant) has cut me.” Evidence of this statement was clearly admissible as a part of the res gestae.—Nelson v. State, 130 Ala. 83, 30 728.
*91(2) Besides, even if it were not, there was no injury in admitting it, as defendant does not deny that he did the cutting and that such cutting resulted in the death of deceased. Defendant sought only to show that he acted in self-defense in doing the cutting, and not that he did not do the cutting. Hence the statement attributed to deceased was, in practical effect, admitted to be true by defendant.
Affirmed.